Name: 84/256/EEC: Council Decision of 7 May 1984 on the conclusion of the Food Aid Convention, 1980
 Type: Decision
 Subject Matter: international affairs;  economic conditions;  cooperation policy
 Date Published: 1984-05-11

 Avis juridique important|31984D025684/256/EEC: Council Decision of 7 May 1984 on the conclusion of the Food Aid Convention, 1980 Official Journal L 124 , 11/05/1984 P. 0042 - 0042*****COUNCIL DECISION of 7 May 1984 on the conclusion of the Food Aid Convention, 1980 (84/256/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Food Aid Convention, 1980, should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Food Aid Convention, 1980, is hereby approved on behalf of the European Economic Community. Article 2 The President of the Council is hereby authorized to designate the person empowered to deposit the instrument of conclusion of the Convention with the Government of the United States of America. Done at Brussels, 7 May 1984. For the Council The President M. ROCARD